Exhibit 10.1

 

FIRST AMENDMENT TO AGREEMENT OF LEASE

THIS FIRST AMENDMENT TO AGREEMENT OF LEASE (this “Amendment”) is made this 23
day of January, 2007, by ATRIUM BUILDING, LLC, a Maryland limited liability
company (“Landlord”) and TESSCO TECHNOLOGIES, INC., a Delaware corporation
(“Tenant”).

W I T N E S S E T H:

WHEREAS, Landlord and Tenant entered into that Agreement of Lease dated November
3, 2003 (the “Lease”), by the terms of which Tenant leases from Landlord and
Landlord leases to Tenant that certain premises containing an agreed upon
equivalent of 93,549 square feet of rentable area (the “Premises”) within the
office building located at 375 West Padonia Road, Timonium, Maryland 21093 (the
“Building”), all as more particularly described in the Lease for a term which
expires on May 31, 2007 (the “Initial Term”);

WHEREAS, Landlord and Tenant mutually desire to extend the term of the Lease and
to amend the same with respect to the Base Rent and certain other matters of the
Lease, all as more particularly set forth below; and

WHEREAS, all capitalized terms used in this Amendment which are not defined
herein shall have the meanings given to them in the Lease, unless the context
otherwise requires.

NOW, THEREFORE, in consideration of the above Recitals and the mutual covenants
and conditions contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, Landlord and Tenant
agree as follows:

1.             Extension of Term.  Landlord and Tenant agree that the Term of
the Lease shall be extended for one (1) additional period of six (6) months
commencing on June 1, 2007, and expiring November 30, 2007 (the “First Renewal
Term”).  Tenant’s rental of the Premises during the First Renewal Term shall be
on the same terms, covenants and conditions set forth in the Lease, provided,
however, that Tenant shall pay as Base Rent during the First Renewal Term the
amounts set forth below:

Period of First Renewal Term

 

Annual Base Rent

 

Monthly Installment
of Annual Base Rent

 

 

 

 

 

 

 

6/1/07—11/30/07*

 

$

1,496,784.00

 

$

124,732.00

 

* The parties acknowledge that the Base Rent is annualized based on a full year.

2.             Notices.  Commencing as of the date of this Amendment, Section 33
of the Lease is hereby amended by deleting the address of Landlord and replacing
that address with the following:

If to Landlord:

 

Atrium Building, LLC

 

 

c/o Corporate Office Properties, L.P.

 

 

6711 Columbia Gateway Drive, Suite 300

 

 

Columbia, Maryland 21046

 

 

Attn: General Counsel

 

 

Facsimile: (443) 285-7652

 

3.             Ratification of Lease.  All other terms, covenants and conditions
of the Lease shall remain the same and continue in full force and effect, and
shall be deemed unchanged, except as such terms, covenants and conditions of the
Lease have been amended or modified by this Amendment and this Amendment shall,
by this reference, constitute a part of the Lease.


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have respectively affixed their hands
and seals to this Amendment as of the day and year first above written.

WITNESS:

 

LANDLORD:

 

 

 

 

ATRIUM BUILDING, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/

By:

/s/

 

(SEAL)

 

 

Roger A. Waesche, Jr.

 

 

 

 

Executive Vice President

 

 

 

 

 

 

 

 

 

 

 

 

WITNESS:

 

TENANT:

 

 

 

 

TESSCO TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

 

 

 

 

/s/

By:

/s/

 

(SEAL)

 

Name:

D. A. Rein

 

 

 

Title:

SVP, Operations

 

 

 

STATE OF MARYLAND, COUNTY OF ________________, TO WIT:

I HEREBY CERTIFY, that on this ______ day of                             , 2007,
before me, the undersigned Notary Public of said State, personally appeared
ROGER A. WAESCHE, JR. , who ack­nowledged him­self to be Executive Vice
President of ATRIUM BUILDING, LLC, a Maryland limited liability company, known
to me (or satisfactorily proven) to be the person whose name is subscribed to
the within instrument, and acknow­ledged that he executed the same for the
purposes therein contained as the duly authorized Executive Vice President by
signing the name of the company by himself as Executive Vice President.

WITNESS my hand and Notarial Seal.

 

 

 

 

Notary Public

 

My Commission Expires:                        

STATE OF MARYLAND,                            , TO WIT:

I HEREBY CERTIFY, that on this       day of                    , 2007, before
me, the undersigned Notary Public of said State, personally appeared
                            , known to me (or satisfactorily proven) to be the
person whose name is subscribed to the within instrument, and acknowledged
himself/herself to be the                                       of TESSCO
TECHNOLOGIES, INC., a Delaware corporation, that he/she, as such
                          , being authorized so to do, executed the foregoing
instrument on behalf of said Corporation by himself/herself as such
_____________________.

WITNESS my hand and Notarial Seal.

 

 

My Commission Expires:                                             

 

Notary Public

 


--------------------------------------------------------------------------------